     Case 2:16-mj-01322-DUTY Document 6 Filed 10/23/20 Page 1 of 4 Page ID #:126



                                             10/23/2020
 1   NICOLA T. HANNA                        DD

     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   KATHARINE SCHONBACHLER
     Assistant United States Attorney
 6   California Bar No. 222875
          1400 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-3172
          Facsimile: (213) 894-0142
 9        E-Mail: Katie.Schonbachler@usdoj.gov
10   Attorneys for
     UNITED STATES OF AMERICA
11
12                        UNITED STATES DISTRICT COURT
13                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                               WESTERN DIVISION
15
16    IN RE THE SEIZURE OF:                NO. 16-1322M
17    UP TO $2,403,718.49 IN FUNDS         EX PARTE APPLICATION FOR AN
      ON DEPOSIT IN OPUS BANK              ORDER LIFTING SEAL OF SEIZURE
18    ACCOUNT NUMBER 48255368              WARRANT AFFIDAVIT AND OTHER
19                                         DOCUMENTS

20                                         [UNDER SEAL]
21
22
23
          The United States of America hereby applies ex parte for an
24
     order lifting the Order Sealing documents filed in the above-
25
     captioned matter because there is no longer any need to seal the
26
     subject documents.    In support of this application, the
27
28
     Case 2:16-mj-01322-DUTY Document 6 Filed 10/23/20 Page 2 of 4 Page ID #:127




 1   government submits the attached Memorandum of Points and
 2   Authorities.
 3        This application is required to be sealed pursuant to the
 4   terms of the June 29, 2016 Order Sealing unless and until the
 5   court terminates that order (as the government presently
 6   requests).
 7   DATED: October 23, 2020           Respectfully submitted,
 8                                     NICOLA T. HANNA
 9                                     United States Attorney
                                       BRANDON D. FOX
10                                     Assistant United States Attorney
                                       Chief, Criminal Division
11                                     STEVEN R. WELK
12                                     Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
13
14                                      /s/ Katharine Schonbachler
                                       KATHARINE SCHONBACHLER
15
                                       Assistant United States Attorney
16
                                       Attorneys for
17                                     UNITED STATES OF AMERICA
18
19
20
21
22
23
24
25
26
27
28

                                         2
     Case 2:16-mj-01322-DUTY Document 6 Filed 10/23/20 Page 3 of 4 Page ID #:128




 1                    MEMORANDUM OF POINTS AND AUTHORITIES
 2        On June 29, 2016, the government applied to the court for
 3   an order to seal the application, affidavit and attachments in
 4   support of a search and seizure warrant in the above-entitled
 5   matter, its application for an order sealing, and Memorandum of
 6   Points and Authorities and the accompanying Declaration of Oleg
 7   Pobereyko in support of sealing application, and the order
 8   sealing.
 9        On June 29, 2016, the Honorable Charles F. Eick, United
10   States Magistrate Judge, signed the requested order and in doing
11   so ordered that the documents “shall not be disclosed to any
12   person unless otherwise ordered by this court.”         The government
13   requested the documents be sealed because the affidavit in
14   support of the warrant disclosed details that if revealed would
15   have directly harmed the government’s ongoing criminal
16   investigation.    The government seeks to lift the seal imposed by
17   the June 29, 2016 Order because there is no longer any need to
18   seal the documents, the government filed a criminal matter
19   entitled U.S. v. Kayseryan, et al., 2:17-cr-00196-DMG, and a
20   civil forfeiture action entitled U.S. v. $461,940.00 in U.S.
21   Currency, et al., 2:16-cv-07965-DMG.
22   //
23   //
24   //
25   //
26   //
27   //
28

                                         3
     Case 2:16-mj-01322-DUTY Document 6 Filed 10/23/20 Page 4 of 4 Page ID #:129




 1        Accordingly, the government respectfully requests that the
 2   court enter the accompanying order lifting the seal previously
 3   imposed in this matter.
 4   DATED: October 23, 2020           NICOLA T. HANNA
                                       United States Attorney
 5                                     BRANDON D. FOX
 6                                     Assistant United States Attorney
                                       Chief, Criminal Division
 7                                     STEVEN R. WELK
                                       Assistant United States Attorney
 8                                     Chief, Asset Forfeiture Section
 9
                                        /s/ Katharine Schonbachler
10                                     KATHARINE SCHONBACHLER
                                       Assistant United States Attorney
11
12                                     Attorneys for
                                       UNITED STATES OF AMERICA
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         4
